Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Albert Shaw Nelson appeals the district court’s order denying his “Motion to Amend Motion to Set Aside Pursuant to Rule 60, in the Alternative an Independent Action for Relief from Judgment Under Rule 60(d)(1) and (3) Federal Rules of *117Civil Procedure.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Nelson, No. 5:95-cr-00333-CMC5 (D.S.C. May 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.